Exhibit 10.18

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 28th
day of February, 2013, but is effective as of the Commencement Date (as
hereinafter defined), by and between HORNBECK OFFSHORE OPERATORS, LLC, a
Delaware limited liability company (the “Employer”), and John S. Cook, residing
at 116 Cornerstone Drive, Mandeville, LA 70448 (the “Employee”).

WITNESSETH:

1. Employment. Employer has employed and hereby continues to employ Employee,
and Employee hereby accepts such continued employment, upon the terms and
subject to the conditions set forth in this Agreement. Employee shall be
employed by Employer but may serve (and if requested by Employer shall serve) as
an officer and/or director of its parent, Hornbeck Offshore Services, Inc., a
Delaware corporation (“Parent”), or any subsidiary or affiliate of Employer or
Parent.

2. Term. The term of employment under this Agreement shall commence on
January 1, 2013, (the “Commencement Date”) and shall continue through
December 31, 2015; provided, however, that beginning on January 1, 2014, and on
every January 1 thereafter (each a “Renewal Date”), the then existing term of
this Agreement shall automatically be extended one additional year unless either
party gives the other written notice of termination at least ninety (90) days
prior to any such Renewal Date. Written notice by Employer shall be solely
pursuant to a duly adopted resolution of Employer’s or Parent’s board of
directors. Upon delivery of such notice of nonrenewal from Employer to Employee,
Employee shall be entitled to payment by Employer of an amount equal to one half
of Employee’s basic annualized salary for the year preceding such notice of
nonrenewal, payable to Employee upon termination of his employment. Following
the date of termination of this Agreement, except as set forth in the preceding
sentence, Employee shall have no further rights, including but not limited to
rights under Section 8, or obligations hereunder, except obligations set forth
in Sections 10 and 11.

3. Compensation and Benefits.

(a) Employer shall pay to Employee as compensation for all services rendered by
Employee a basic annualized salary of $271,000 during the initial three (3) year
term of this Agreement (the “Basic Salary”), or such other sums as the parties
may agree on from time to time, payable semi-monthly or in other more frequent
installments, as determined by the Board (as hereinafter defined). The
compensation committee of the board of directors of Parent, by providing
direction through the board of directors of Employer (collectively, the board of
directors of Parent, the compensation committee of Parent and the board of
directors of Employer are referred to as the “Board”) shall have the right to
increase Employee’s compensation from time to time and Employee shall be
entitled to an annual review thereof or more frequently as determined by the
Board. In addition, the Board, in its discretion, may, with respect to any year
during the term hereof, award a bonus or bonuses to Employee; provided, however,
Employer shall annually provide Employee with a bonus based on the terms as more
particularly described in Appendix “A” attached hereto. Appendix “A” may be
modified, supplemented, or replaced

 

1



--------------------------------------------------------------------------------

from time to time by written agreement between Employer and Employee for the
purpose of defining the then current bonus calculation methodologies for the
applicable year(s). The compensation provided for in this Section 3(a) shall be
in addition to any pension or profit sharing payments set aside or allocated for
the benefit of Employee in either a tax qualified plan or otherwise.

Attached hereto as Appendix B are the financial terms that have been established
for the calendar year 2013. It is the intention of the parties that a new
Appendix B will be approved by the Board and signed by the Chairman of the
Parent’s Compensation Committee and the Employee no later than March 31 of each
calendar year (or portion thereof) covered by this Agreement, as amended. In the
absence of an approval by the Compensation Committee of such a new Appendix B
for any year (or portion thereof), the Appendix B for the prior year will remain
in full force and effect.

(b) If the Board determines in its sole discretion that general economic
conditions, the economic conditions of the oil and gas industry or the financial
condition of Parent require such measures, the Board may reduce Employee’s
compensation hereunder, but in any such case by no more nor less than the
percentage by which it has reduced and only if it reduces concurrently the
compensation of all executive management and mid-management shore-based
employees of Parent and its subsidiaries.

(c) Employer shall reimburse Employee for all reasonable expenses incurred by
Employee in the performance of his duties under this Agreement; provided,
however, that Employee must furnish to Employer an itemized account,
satisfactory to Employer, in substantiation of such expenditures.

(d) Employee shall be entitled to such fringe benefits including, but not
limited to, medical and family insurance benefits as may be provided from time
to time by Employer to other senior officers of Employer; provided, however,
that any health insurance shall not provide for a preexisting condition
limitation, and, provided further, that during the term of this Agreement, such
fringe benefits shall always be equal to, at a minimum, the maximum fringe
benefits provided in a particular year to any other officer of Employer or
Parent other than with respect to the grant of an award under any Incentive
Compensation Plan of Employer.

(e) To the extent permitted by applicable law and terms of the benefit plans,
Employer shall include in Employee’s credited service, in any case where
credited service is relevant in determining eligibility for or benefits under
any employee benefits plan, the Employee’s service for any parent, subsidiary or
affiliate of Employer or for any predecessor thereof and time served at prior
employers.

(f) Employer shall provide Employee with an automobile during the term of the
Agreement as approved by the President and Chief Executive Officer. Employer
will also pay for auto insurance, maintenance and fuel. Employee may use the
automobile for personal use and will pay all taxes related to such personal use.

(g) Employee shall be eligible to participate in such incentive compensation and
stock option plans that have been approved or may in the future be approved by
the shareholders of Parent or Employer and administered by the Board.

4. Duties. Employee is engaged and shall serve as Executive Vice President,
Chief Information Officer and Chief Commercial Officer of (i) Parent,
(ii) Employer and (iii) any other

 

2



--------------------------------------------------------------------------------

direct or indirect subsidiaries of Parent that may be formed or acquired. In
addition, Employee shall have such other duties and hold such other offices as
may from time to time be reasonably assigned to him by the Board.

5. Extent of Services; Vacations and Days Off.

(a) During the term of his employment under this Agreement, Employee shall
devote his full business time, energy and attention to the benefit and business
of Employer as may be necessary in performing his duties pursuant to this
Agreement. Employee shall not provide services of a business nature to any other
person other than that which has been disclosed and permitted by the Employer.

(b) Employee shall be entitled to vacations and holidays with pay and to such
personal and sick leave with pay in accordance with the policy of Employer as
may be established from time to time by Employer and applied to other senior
officers of Employer; provided, however, that Employee shall annually be
entitled to the maximum number of vacation days and holidays afforded to any
other officer of Employer or Parent.

6. Facilities. Employer shall provide Employee with a fully furnished office,
and the facilities of Employer shall be generally available to Employee in the
performance of his duties pursuant to this Agreement; it being understood and
contemplated by the parties that all equipment, supplies and office personnel
required for Employee’s performance of duties under this Agreement shall be
supplied by Employer.

7. Illness or Incapacity, Termination on Death.

(a) If during the term of his employment Employee becomes permanently disabled,
as defined below, or dies, Employer shall pay to the Employee or his estate
compensation through the date of death or determination of permanent disability,
including salary, any prior year bonus compensation earned but not yet paid and
the pro-rated portion of any current year bonus as and when determined in the
ordinary course of the calculation of current year bonus due to other executive
officers of Employer. Employer shall continue to provide medical insurance and
other benefits to which Employee’s dependents would otherwise have been entitled
for one year following the date of death or determination of permanent
disability. Effective upon the date of death or determination of permanent
disability, any and all options, rights or awards granted in conjunction with
Parent’s or Employer’s incentive compensation and stock option plans shall
immediately vest; provided that, with respect to restricted stock awards or
restricted stock unit awards that contain performance criteria for vesting, the
greater of (x) the Base Shares (as such term is used in the restricted stock
awards and restricted stock unit awards) or (y) the number of shares that would
have vested on the date of the death or determination of permanent disability as
if such date were the end of the Measurement Period (as such term is used in the
restricted stock awards and the restricted stock unit awards) shall vest and all
other shares covered by such awards shall be forfeited. Except for the benefits
set forth in the preceding sentences and any life insurance benefits included in
the benefit package provided at such time by Employer to Employee, Employer
shall have no additional financial obligation under this Agreement to Employee
or his estate. After receiving the payments and health insurance benefits
provided in this subparagraph (a), Employee and his estate shall have no further
rights under this Agreement.

 

3



--------------------------------------------------------------------------------

(b)

(i) During any period of disability, illness or incapacity during the term of
this Agreement that renders Employee at least temporarily unable to perform the
services required under this Agreement for a period that shall not equal or
exceed ninety (90) continuous days (provided that a return to full work status
of less than five full days shall be deemed not to interrupt the calculation of
such 90 days), Employee shall receive the compensation payable under
Section 3(a) of this Agreement plus any bonus compensation earned through the
last day of such ninety (90) day period but not yet paid, less any benefits
received by him under any disability insurance carried by or provided by
Employer. All rights of Employee under this Agreement (other than rights already
accrued) shall terminate as provided below upon Employee’s permanent disability
(as defined below), although Employee shall continue to receive any disability
benefits to which he may be entitled under any disability income insurance that
may be carried by or provided by Employer from time to time; Employer hereby
agrees to provide such insurance on a same occupation basis.

(ii) The terms “permanently disabled” and “permanent disability” as used in this
Agreement shall mean that Employee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under any long term disability plan maintained by Employer that
covers Employee. In the absence of such a long term disability plan,
“permanently disabled” and “permanent disability” shall mean that Employee is
unable to engage in any substantial gainful activity for a period of at least
ninety (90) days in any one-year period by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months. In
the event Employee becomes “permanently disabled,” the Board may terminate
Employee’s employment under this Agreement upon ten (10) days’ prior written
notice. If any determination with respect to “permanent disability” is disputed
by Employee, the parties hereto agree to abide by the determination with respect
to “permanent disability” of a panel of three physicians. Employee and the Board
shall each appoint one member, and the third member of the panel shall be
appointed by the other two members. Employee agrees to make himself available
for and submit to examinations by such physicians as may be directed by the
Board. Failure to submit to any such examination shall constitute a breach of a
material part of this Agreement.

8. Other Terminations.

(a)

(i) Employee may terminate his employment hereunder for any reason whatsoever
upon giving at least thirty (30) days’ prior written notice. In addition,
Employee shall have the right to terminate his employment hereunder on the
conditions and at the times provided for in Section 8(d) of the Agreement.

 

4



--------------------------------------------------------------------------------

(ii) If Employee gives notice pursuant to Section 8(a)(i) above, Employer shall
have the right to relieve Employee, in whole or in part, of his duties under
this Agreement (without reduction in compensation through the termination date).

(b)

(i) Except as otherwise provided in this Agreement, Employer may terminate the
employment of Employee hereunder only for “good cause” (as defined below) and
upon written notice.

(ii) As used herein, “good cause” shall mean:

(1) Employee’s conviction of either a felony involving moral turpitude or any
crime in connection with his employment by Employer that causes Employer a
substantial detriment, but specifically shall not include traffic offenses;

(2) actions or inactions by Employee that clearly are contrary to the best
interests of Employer;

(3) Employee’s willful failure to take actions permitted by law and necessary to
implement policies of the Board that the Board has communicated to him in
writing, provided that such policies that are reflected in minutes of a Board
meeting attended in its entirety by Employee shall be deemed communicated to
Employee;

(4) Employee’s continued failure to devote his full business time, energy and
attention to his duties as an executive officer of Employer or its affiliates,
following written notice from the Board to Employee of such failure; or

(5) any condition that either resulted from Employee’s current substantial
dependence on alcohol, or any narcotic drug or other controlled or illegal
substance. If any determination of substantial dependence is disputed by
Employee, the parties hereto agree to abide by the decision of a panel of three
physicians appointed in the manner specified in Section 7(b)(ii) of this
Agreement.

(6) With respect to (2) through (5) above, such circumstances shall not
constitute “good cause” unless Employee has failed to cure such circumstances
within 10 business days following written notice thereof from the Board
identifying in reasonable detail the manner in which the Employer believes that
Employee has not performed such duties and indicating the steps Employer
requires to cure such circumstances.

(iii) Termination of the employment of Employee for reasons other than those
expressly specified in this Agreement as good cause shall be deemed to be a
termination of employment “without good cause.”

(c)

(i) If Employer shall terminate the employment of Employee without good cause
effective on a date earlier than the termination date provided for in Section 2
(with the effective date of termination as so identified by Employer being
referred to herein as the “Accelerated Termination Date”), Employee, until the
termination date provided for in Section 2 shall continue to receive the salary
and other compensation

 

5



--------------------------------------------------------------------------------

and benefits specified in Section 3, in each case in the amount and kind and at
the time provided for in Section 3 (provided, however, that if such benefits are
not available under Employer’s benefit plans or applicable law, Employer shall
be responsible for the cost of providing equivalent benefits); provided that
bonuses for each calendar year till the termination date

(1) that are discretionary in nature, shall be paid based on the greater of
(x) the amount equal to the total bonus paid for the last completed year for
which bonuses have been paid or (y) the amount equal to the bonuses that would
have been payable for the then current year (or, in the case of an Accelerated
Termination Date that occurs between January 1 of any year and the date that
bonuses are paid based on the previous year, such previous year), determined on
a basis consistent with the last completed year for which bonuses have been paid
but using the projected bonus amounts for the then current year (or, in the case
of an Accelerated Termination Date that occurs between January 1 of any year and
the date that bonuses are paid based on the previous year, such previous year)
determined by extrapolating the information as of the Accelerated Termination
Date based on the best information available at the time of the calculation; and

(2) that are performance based, shall be based on the amount equal to the
bonuses that would have been payable for the applicable year (or, in the case of
an Accelerated Termination Date that occurs between January 1 of any year and
the date that bonuses are paid based on the previous year, such previous year),
had Employee been employed with the Employer at the end of each such year and
paid at the time bonuses for each such year are paid to those still employed by
Employer, determined on a basis consistent with the last completed year for
which bonuses have been paid but using the bonus amounts for the then current
year (or, in the case of an Accelerated Termination Date that occurs between
January 1 of any year and the date that bonuses are paid based on the previous
year, such previous year);

provided further that, notwithstanding such termination of employment,
Employee’s covenants set forth in Sections 10 and 11 shall remain in full force
and effect; also provided further that, at Employer’s option, Employee’s
covenants set forth in Sections 10 and 11 shall renew in full force and effect
for an additional one (1) year following the period referred to in Sections 10
and 11 if Employer elects to provide and provides to Employee the salary and
other compensation and other benefits specified in Section 3 for an additional
period of one (1) year following the period set forth above in this Section
(8)(c)(i). If Employee shall violate any of the provisions of Sections 9, 10 or
11 at any time prior to the expiration of two years after the termination of
Employee’s employment with Employer (or, if applicable, the referenced one-year
renewal period), then, in addition to its other rights and remedies, Employer
shall have the right to terminate all further payments of compensation or
benefits to Employee and shall have no further obligation therefor.

(ii) If Employer shall terminate the employment of Employee without good cause
effective on a date earlier than the termination date provided for in Section 2,
any and all options, rights or awards granted in conjunction with Parent’s or

 

6



--------------------------------------------------------------------------------

Employer’s incentive compensation and stock option plans shall immediately vest;
provided that, with respect to each such option, right or award that contains
performance criteria for vesting, the number of shares that would have vested
(or the amount of cash that would have been paid) had Employee been employed
with the Employer through the end of each Measurement Period (depending on
satisfaction of the performance criteria at the end of each such Measurement
Period) shall vest (or be paid) at the time Employee would have otherwise vested
(or been paid) had he been employed with the Employer through the end of each
such Measurement Period, and thereafter all entitlements under such option,
right or award that could have vested at the end of each such Measurement
Period, but did not, shall be forfeited. Further, if Employer amends or waives
such performance criteria for the benefit of any employees before or after the
Employer terminates Employee’s employment without good cause but prior to the
end of each applicable Measurement Period, then Employer shall treat Employee’s
applicable options, rights or awards in a substantially similar manner.

(iii) If Employee is eligible for the payments and benefits paid and provided
pursuant to this Section 8(c), Employee is not eligible for payments under
Section 2.

(iv) The parties agree that, because there can be no exact measure of the damage
that would occur to Employee as a result of a termination by Employer of
Employee’s employment without good cause, the payments and benefits paid and
provided pursuant to this Section 8(c) shall be deemed to constitute liquidated
damages and not a penalty for Employer’s termination of Employee’s employment
without good cause, and Employer agrees that Employee shall not be required to
mitigate his damages.

(d)

(i) If a Change in Control of Employer, as defined in Section 8(d)(ii) shall
occur, and Employee shall:

(1) voluntarily terminate his employment within one year following such Change
in Control and such termination shall be as a result of Employee’s good faith
determination that Employer:

(A) has after the Change in Control reduced Employee’s annual base salary or
potential bonus level or any incentive compensation or equity incentive
compensation plan benefit (as in effect immediately before such Change in
Control);

(B) has relocated Employee’s office to a location that is more than 35 miles
from the location in which Employee principally works for Employer or Parent
immediately before such Change in Control;

(C) has relocated the principal executive office of Parent, Employer or the
office of Employer’s operating group for which Employee performed the majority
of his services for Employer during the year before the Change in Control to a
location that is more than 35 miles from the location of such office immediately
before such Change in Control;

(D) has required Employee, in order to perform duties of substantially equal
status, dignity and character to those duties Employee

 

7



--------------------------------------------------------------------------------

performed immediately before the Change in Control, to travel on Employer’s
business to a substantially greater extent than is consistent with Employee’s
travel obligations immediately before such Change in Control;

(E) has failed to continue to provide Employee with benefits substantially
equivalent to those enjoyed by Employee under any of Employer’s life insurance,
medical, health and accident or disability plans and incentive compensation or
equity incentive compensation plans in which Employee was participating
immediately before the Change in Control;

(F) has taken any action that would directly or indirectly materially reduce any
of such benefits or deprive Employee of any material fringe benefit enjoyed by
Employee immediately before the Change in Control;

(G) has failed to provide Employee with at least the number of paid vacation
days to which Employee is entitled on the basis of years of service under
Employer’s normal vacation policy in effect immediately before the Change in
Control giving credit for time served at prior employers;

(2) voluntarily terminate his employment within one year following such Change
in Control and such termination shall be as a result of Employee’s good faith
determination that as a result of the Change in Control and a change in
circumstances thereafter significantly affecting his position other than those
listed in Section 8(d)(i)(1) above, he can no longer adequately exercise the
authorities, powers, functions or duties attached to his position as an
executive officer of Employer, Parent or any of their affiliates; or

(3) voluntarily terminate his employment within one year following such Change
in Control, and such termination shall be as a result of Employee’s good faith
determination that he can no longer perform his duties as an executive officer
of Employer, Parent or any of their affiliates by reason of a substantial
diminution in his responsibilities, status, title or position;

(4) have his employment terminated by Employer for reasons other than those
specified in Section 8(b)(ii) within one (1) year following such Change in
Control;

then in any of the above four cases, Employee shall have, instead of the rights
described in Section 3(a), the right to immediately terminate this Agreement and
receive from Employer, within fifteen business days following the date Employee
notifies Employer of his constructive or voluntary termination pursuant to this
Section 8(d)(i)(1), (2) or (3) or within three business days of having his
employment terminated under 8(d)(i)(4) above, (A) a lump sum cash payment equal
to one and one-half (1 1/2) times the amount of Employee’s Basic Salary with
respect to the year in which such termination has occurred plus one and one-half
(1 1/2) times the greater of (x) the amount equal to the total bonus paid for
the last completed year for which bonuses have been paid or (y) the amount equal
to the bonuses that would have been payable for the then current year (or, in
the case of termination date that occurs between January 1 of any year and the
date that bonuses are paid based on the previous year), such previous year
determined on a basis consistent with the last completed year for which bonuses
have been paid but using the projected bonus amounts for the then current year
(or,

 

8



--------------------------------------------------------------------------------

in the case of a termination date that occurs between January 1 of any year and
the date that bonuses are paid based on the previous year, such previous year),
determined by extrapolating the information as of the termination date based on
the best information available at the time of the calculation; provided,
however, that if Employee for any reason did not receive a bonus in the
immediately preceding year and would not have been eligible for a bonus under
(y) of the previous clause, Employee shall be deemed for purposes of this
Section 8(d)(i) to have received a bonus in the amount of one-fourth of his
annual Basic Salary for such year, and (B) medical plan coverage and other
insurance benefits provided for himself and his spouse and dependents (to the
extent his spouse and dependents are covered under the medical plan and other
insurance benefits as of the date of Employee’s termination of employment) for a
period of eighteen (18) months to begin on the date immediately following the
expiration of the eighteen (18) month coverage period for such benefits as
provided under Employee’s Change in Control Agreement entered into on August 5,
2008, as amended (provided, however, that if such benefits are not available
under Employer’s benefit plans or applicable laws, Employer shall be responsible
for the cost of providing equivalent benefits). Employee shall not be required
to mitigate the amount of any payment provided for in this Section 8(d)(i) by
seeking other employment or otherwise. The obligation to provide this medical
plan coverage shall terminate in the event Employee becomes employed by another
employer that provides a medical plan that fully covers Employee and his
dependents without a preexisting condition limitation. Employee shall be
eligible for payments pursuant to this Section 8(d) if Employee complies with
the terms of Sections 10 and 11 of this Agreement.

(ii) For purposes of this Agreement, a “Change in Control” shall mean:

(1) the obtaining by any person or persons acting as a group of fifty percent
(50%) or more of the voting shares of Parent pursuant to a “tender offer” for
such shares as provided under Rule 14d-2 promulgated under the Securities
Exchange Act of 1934, as amended, or any subsequent comparable federal rule or
regulation governing tender offers; or

(2) a majority of the members of the Parent’s board of directors is replaced
during any twelve (12) month period by new directors whose appointment or
election is not endorsed by a majority of the members of the Parent’s board of
directors before the date of such new directors’ appointment or election; or

(3) any person, or persons acting as a group, acquire (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Parent that have a total gross fair
market value equal to or more than seventy-five percent (75%) of the total gross
fair market value of all of the assets of the Parent immediately before such
acquisition or acquisitions (other than transfers to related persons as defined
in Section 1.409A-3(i)(5)(vii)(B) of the Treasury Regulations).

The determination of whether a Change in Control has occurred shall be made in
accordance with Section 409A of the Code (as defined below), and the Treasury
Regulations and other guidance issued thereunder.

(iii) The provisions of Section 8(c) and this Section 8(d) are mutually
exclusive; provided, however, that if within one year following commencement of
a

 

9



--------------------------------------------------------------------------------

Section 8(c) payout there shall be a Change in Control as defined in
Section 8(d)(ii), then Employee shall be entitled to the greater of the amounts
payable to Employee under Sections 8(c) or 8(d)(i) reduced by the amount that
Employee has previously received under Section 8(c) up to the date of the Change
in Control. The triggering of the lump sum payment requirement of this
Section 8(d) shall cause the provisions of Section 8(c) to become inoperative.
The triggering of the continuation of payment provisions of Section 8(c) shall
cause the provisions of Section 8(d) to become inoperative except to the extent
provided in this Section 8(d)(iii).

(e) If the employment of Employee is terminated for good cause under
Section 8(b)(ii) of this Agreement, or if Employee voluntarily terminates his
employment by written notice to Employer under Section 8(a) of this Agreement
without reliance on Section 8(d), Employer shall pay to Employee any
compensation earned but not paid to Employee prior to the effective date of such
termination. Under such circumstances, such payment shall be in full and
complete discharge of any and all liabilities or obligations of Employer to
Employee hereunder, and Employee shall be entitled to no further benefits under
this Agreement. Employee must, however, still comply with the obligations set
forth in Sections 10 and 11 of this Agreement.

9. Inventions and Other Intellectual Property. Employee hereby agrees that any
design, invention, copyright or trademark materials made or created as a result
of or in connection with the duties of Employee hereunder shall be the sole and
exclusive property of Employer, and Employee hereby assigns and transfers to
Employer the entire right, title and interest of Employee in and to the
foregoing. Employee further agrees that, at Employer’s request and expense,
Employee will execute any deeds, assignments or other documents necessary to
transfer any such design, invention, copyright or trademark materials to
Employer and will cooperate with Employer or its nominee in perfecting
Employer’s title (or the title of Employer’s nominee) in such materials. During
the term of his employment, Employee shall keep Employer informed of the
development of all designs, inventions or copyright materials made, conceived or
reduced to practice by Employee, in whole or in part, alone or with others, that
either result from any work Employee may do for or at the request of Employer or
any affiliate of Employer or are related to the present or contemplated
activities, investigations or obligations of Employer or any affiliate of
Employer. If any such design, invention, or copyright material relating in any
manner to the business of Employer or Parent or any research and development of
Employer or any affiliate of Employer is disclosed by Employee within six
(6) months after leaving the employ of Employer, it shall be presumed that such
design, invention, copyright or trademark materials resulted or were conceived
from developments made during the period of the employment by Employer of
Employee (unless Employee can conclusively prove that such design, invention,
copyright or trademark materials were conceived, made and discovered solely
during the period following termination of employment hereunder) and Employee
agrees that any such design, invention, copyright or trademark materials shall
belong to Employer.

10. Confidential Information and Trade Secrets.

(a) Employer is engaged in the highly competitive business of the offshore
transportation of refined and unrefined petroleum products, offshore towing,
offshore supply vessel services, anchor handling and towing services, well
stimulation vessel services, well-test services, offshore pipeline remediation
services, ROV support services, offshore construction services, and other
services required in the offshore

 

10



--------------------------------------------------------------------------------

construction, energy exploration and production industry and in specialty
services in United States coastal waters in the Restricted Area (as defined
below). The foregoing collectively referred to as “Hornbeck’s Business.” In this
business, Employer generates a tremendous volume of Confidential Information and
Trade Secrets which it hereby agrees to share with Employee, and which Employee
will have access to and knowledge of through or as a result of Employee’s
employment with the Employer. “Confidential Information and Trade Secrets”
includes any information, data or compilation of information or data developed,
acquired or generated by Employer, or its employees (including information and
materials conceived, originating, discovered, or developed in whole or in part
by Employee at the request of or for the benefit of Employer or while employed
by Employer), which is not generally known to persons who are not employees of
Employer, and which Employer generally does not share other than with its
employees, or with its customers and suppliers on an individual transactional
basis. “Confidential Information and Trade Secrets” may be written, verbal or
recorded by electronic, magnetic or other methods, whether or not expressly
identified as “Confidential” by Employer.

(b) “Confidential Information and Trade Secrets” includes, but is not limited
to, the following information and materials:

(i) Financial information, of any kind, pertaining to Employer, including,
without limitation, information about the profit margins, profitability, income
and expenses of Employer or any of its divisions or lines of business;

(ii) Names and all other information about, and all communications received
from, sent to or exchanged between, Employer and any person or entity which has
purchased, contracted, hired, chartered equipment, vessels, personnel or
services, or otherwise entered into a transaction with Employer regarding
Hornbeck’s Business, or to which Employer has made a proposal with respect to
Hornbeck’s Business (such person or entity being hereinafter referred to as
“Customer” or “Customers”);

(iii) Names and other information about Employer’s employees, including their
experience, backgrounds, resumes, compensation, sales or performance records or
any other information about them;

(iv) Any and all information and records relating to Employer’s contracts,
transactions, charges, prices, or sales to its Customers, including invoices,
proposals, confirmations, statements, accounting records, bids, payment records
or any other information regarding transactions between Employer and any of its
Customers;

(v) All information about the employees, agents or representatives of Customers
who are involved in evaluating, providing information for, deciding upon, or
committing to purchase, sell or otherwise enter into a transaction relating to
Hornbeck’s Business (each such individual being hereinafter referred to as a
“Customer Representative”) including, without limitation, with respect to any
such individual, his name, address, telephone and facsimile numbers, email
addresses, titles, positions, duties, and all records of communications to, from
or with any such Customer Representative;

 

11



--------------------------------------------------------------------------------

(vi) Any and all information or records relating to Employer’s contracts or
transaction with, or prices or purchases from any person or entity from which
Employer has purchased or otherwise acquired goods or services of any kind used
in connection with Hornbeck’s Business (each such person or entity being
hereinafter referred to as a “Supplier”), including invoices, proposals,
confirmations, statements, accounting records, bids, payment records or any
other information documents regarding amounts charged by or paid to suppliers
for products or services;

(vii) All information about the employees, agents or representatives of
Suppliers who are involved in evaluating, providing information for, deciding
upon, or committing to purchase, sell or otherwise enter into a transaction
relating to Hornbeck’s Business (each such individual being hereinafter referred
to as “Supplier Representative”) including, without limitation, with respect to
any such individual, his name, address, telephone and facsimile numbers, email
addresses, titles, positions, duties, and all records of communications to, from
or with any such Supplier Representative;

(viii) Employer’s marketing, business and strategic growth plans, methods of
operation, methods of doing business, cost and pricing data, and other
compilations of information relating to the operations of Employer.

(c) Employee acknowledges that all notes, data, forms, reference and training
materials, leads, memoranda, computer programs, computer print-outs, disks and
the information contained in any computer, and any other records which contain,
reflect or describe any Confidential Information and Trade Secrets, belong
exclusively to Employer. Employee shall promptly return such materials and all
copies thereof in Employee’s possession to Employer upon termination of his
employment, regardless of the reasons therefor (such date being hereinafter
referred to as the “Termination Date”).

(d) During Employee’s employment with Employer and thereafter, Employee will not
copy, publish, convey, transfer, disclose nor use, directly or indirectly, for
Employee’s own benefit or for the benefit of any other person or entity (except
Employer) any Confidential Information and Trade Secrets. Employee’s obligation
shall continue in full force and effect until the later of the final day of any
period of non-competition or eighteen (18) months after the termination of
Employer’s employment. Employee will abide by all rules, guidelines, policies
and procedures relating to Confidential Information and Trade Secrets
implemented and/or amended from time to time by Employer.

Employee acknowledges that any actual or threatened breach of the covenants
contained herein will cause Employer irreparable harm and that money damages
would not provide an adequate remedy to Employer for any such breach. For these
reasons, and because of the unique nature of the Confidential Information and
Trade Secrets and the necessity to preserve such Confidential Information and
Trade Secrets in order to protect Employer’s property rights in the event of a
breach or threatened breach of any of the provisions herein, Employer, in
addition to any other remedies available to it at law or in equity, shall be
entitled to immediate injunctive relief against Employee to enforce the
provisions of this Agreement and shall be entitled to recover from Employee its
reasonable attorney’s fees and other expenses incurred in connection with such
proceedings.

 

12



--------------------------------------------------------------------------------

11. Noncompetition and Nonsolicitation.

(a) During the term of Employee’s employment, Employer agrees to provide, and to
continue to provide, Employee access to, and the use of, its “Confidential
Information and Trade Secrets” concerning Hornbeck’s Business, and Employer’s
employees, Customers and Customer Representatives, Suppliers and Supplier
Representatives and Employer’s transactional histories with all of them, as well
as information about the logistics, details, revenues and expenses of Hornbeck’s
Business, in order to allow Employee to perform Employee’s duties under this
Agreement, and to develop or continue to solidify relationships with Customers,
Customer Representatives, Suppliers and Supplier Representatives. Employee
acknowledges that new and additional Confidential Information and Trade Secrets
regarding each of these matters is developed by Employer as a part of its
continuing operations, and Employer hereby agrees to provide Employee access to
and use of all such new, additional and continuing Confidential Information and
Trade Secrets, and Employee acknowledges that access to such new, additional and
continuing Confidential Information and Trade Secrets is essential for Employee
to be able to perform, and continue to perform, Employee’s duties under this
Agreement.

(b) In consideration of Employer’s agreement to provide Employee with access to
and use of its Confidential Information and Trade Secrets, including new,
additional and continuing Confidential Information and Trade Secrets, and to
provide training, Employee agrees to refrain from competing with Employer, or
otherwise engaging in Restricted Activities within the Restricted Area, each as
defined herein, during the Restricted Period.

(c) Restricted Period. Employee agrees that during the term of his employment
with Employer, and for a period of two years thereafter, regardless of the date
or cause of such termination (the “Restricted Period”), and regardless of
whether the termination occurs with or without cause, and regardless of who
terminates such employment, Employee will not directly or indirectly, as an
employee, officer, director, shareholder, proprietor, agent, partner, recruiter,
consultant, independent contractor or in any other individual or representative
capacity, engage in any of the Restricted Activities within the Restricted Area.

(d) Restricted Activities. Restricted Activities shall mean and include all of
the following:

(i) Conducting, engaging or participating, directly or indirectly, as employee,
agent, independent contractor, consultant, partner, shareholder, investor,
lender, underwriter or in any other capacity with another company that is
engaged in Hornbeck’s Business. The restrictions of this Section shall not be
violated by (i) the ownership of no more than 5% of the outstanding securities
of any company whose stock is publicly traded, (ii) other outside business
investments approved in writing by the Chief Executive Officer or President of
Employer that do not in any manner conflict with the services to be rendered by
Employee for Employer and its affiliates and that do not diminish or detract
from Employee’s ability to render his attention to the business of Employer and
its affiliates or (iii) employment by a certified public accounting firm or a
commercial or investment bank that may have as a client or customer: (A) a
Competitor to Employer or (B) any of the clients or customers of

 

13



--------------------------------------------------------------------------------

Employer with whom Employer did business during the term of Employee’s
employment, so long as Employee does not directly or indirectly serve, advise or
consult in any way such Competitor to Employer or client or customer of
Employer, respectively, for a period of twelve (12) months after Employee’s
termination.

(ii) Recruiting, hiring or attempting to recruit or hire, either directly or by
assisting others, any other employee of Employer, or any of its customers or
suppliers in connection with Hornbeck’s Business. For purposes of this covenant,
“any other employee” shall include employees, consultants, independent
contractors or others who are still actively employed by, or doing business
with, Employer, its Customers or Suppliers, at the time of the attempted
recruiting or hiring, or were so employed or doing business at any time within
six months prior to the date of such attempted recruiting or hiring;

(iii) Communicating, by any means, soliciting or offering to solicit the
purchase, performance, sale, furnishing, or providing of any equipment,
services, or product which constitute any part of Hornbeck’s Business to, for or
with any Customer, Customer Representative, Supplier or Supplier Representative;
and

(iv) Using, disclosing, publishing, copying, distributing or communicating any
Confidential Information and Trade Secrets to or for the use or benefit of
Employee or any other person or entity other than Employer.

(e) Restricted Area. The Restricted Area shall mean and include each of the
following in which Hornbeck’s Business is conducted:

(i) The following parishes of the State of Louisiana in which Employer carries
on and is engaged in Hornbeck’s business: Acadia, Allen, Ascension, Assumption,
Beauregard, Calcasieu, Cameron, East Baton Rouge, East Feliciana, Evangeline,
Iberia, Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche, Livingston,
Orleans, Plaquemines, Pointe Coupee, St. Bernard, St. Charles, St. Helena, St.
James, St. John, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa,
Terrebonne, Vermilion, Washington, West Baton Rouge, and West Feliciana and the
state and federal waters offshore such parishes;

(ii) The following counties of the State of Texas in which Employer carries on
and is engaged in Hornbeck’s business: Aransas, Brazoria, Calhoun, Cameron,
Chambers, Fort Bend, Galveston, Harris, Houston, Jackson, Jefferson, Kenedy,
Kleberg, Liberty, Matagorda, Montgomery, Nueces, Orange, Refugio, San Jacinto,
San Patricio, Waller and Willacy and the state and federal waters offshore such
counties;

(iii) The following counties in the State of New York in which Employer carries
on and is engaged in Hornbeck’s business: Bronx, Kings, Nassau, New York,
Queens, Richmond, Rockland, Suffolk, and Westchester and the state and federal
waters offshore such parishes;

(iv) The following counties in the State of New Jersey in which Employer carries
on and is engaged in Hornbeck’s business: Atlantic, Bergen, Cape May, Hudson,
Middlesex, Monmouth, Ocean and Union and the state and federal waters offshore
such parishes;

 

 

14



--------------------------------------------------------------------------------

(v) The following government subdivisions in the country of Trinidad and Tobago:
San Fernando, Galeota and Chagaramas and the state and federal waters offshore
the same;

(vi) The following government subdivisions of Mexico: Ciudad del Carmen, Poza
Rica and Dos Bocas and the state and federal waters offshore the same;

(vii) The following government subdivisions of Brazil: Macaé, Vitória and Rio de
Janeiro and the state and federal waters offshore the same; and

(viii) The following government subdivisions of Qatar: Doha and the state and
federal waters offshore the same.

(f) Agreement Ancillary to Other Agreements. This covenant not to compete is
ancillary to and part of other agreements between Employer and Employee,
including, without limitation, Employer’s agreement to disclose, and continue to
disclose, its Confidential Information and Trade Secrets, and its agreement to
provide, and continue to provide, training, education and development to
Employee.

(g) Independent Agreements. The parties hereto agree that the foregoing
restrictive covenants set forth herein are essential elements of this Agreement,
and that, but for the agreement of Employee to comply with such covenants,
Employer would not have agreed to enter into this Agreement. Such covenants by
Employee shall be construed as agreements independent of any other provision in
this Agreement. The existence of any claim or cause of action of Employee
against Employer, whether predicated on this Agreement, or otherwise, shall not
constitute a defense to the enforcement by Employer of such covenants.

(h) Equitable Reformation. The parties hereto agree that if any portion of the
covenants set forth herein are held to be illegal, invalid, unreasonable,
arbitrary or against public policy, then such portion of such covenants shall be
considered divisible both as to time and geographical area. Employer and
Employee agree that, if any court of competent jurisdiction determines the
specified time period or the specified geographical area applicable herein to be
illegal, invalid, unreasonable, arbitrary or against public policy, a lesser
time period or geographical area which is determined to be reasonable,
non-arbitrary and not illegal or against public policy may be enforced against
Employee. Employer and Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by Employer and the Confidential Information and Trade
Secrets and training provided by Employer to Employee.

12. Injunctive Relief. Employee agrees that damages at law will be an
insufficient remedy to Employer if Employee violates or attempts or threatens to
violate the terms of Sections 9, 10 or 11 of this Agreement and that Employer
would suffer irreparable damage as a result of such violation or attempted or
threatened violation. Accordingly, it is agreed that Employer shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of such Sections, which injunctive relief shall
be in addition to any other rights or remedies available to Employer, at law or
in equity. In the event either party commences legal action relating to the
enforcement of the terms of Sections 9, 10 or 11 of this Agreement, the
prevailing party in such action shall be entitled to recover from the other
party all of the costs and expenses in connection therewith, including
reasonable fees and disbursements of counsel (both at trial and in appellate
proceedings).

 

15



--------------------------------------------------------------------------------

13. Compliance with Other Agreements. Employee represents and warrants that the
execution of this Agreement by him and his performance of his obligations
hereunder will not conflict with, result in the breach of any provision of or
the termination of or constitute a default under any agreement to which Employee
is a party or by which Employee is or may be bound.

14. Waiver of Breach. The waiver by Employer of a breach of any of the
provisions of this Agreement by Employee shall not be construed as a waiver of
any subsequent breach by Employee.

15. Binding Effect; Assignment.

(a) Employer is a subsidiary of Hornbeck Offshore Services, Inc. (the Parent),
and Hornbeck’s Business, as defined in Section 10, is carried on by, and the
Confidential Information and Trade Secrets as defined in Section 10 has been,
and will continue to be, developed by Employer, Parent and each of Parent’s or
Employer’s subsidiaries and affiliates, all of which shall be included within
the meaning of the word “Employer” as that term is used in Sections 9, 10, 11
and 12 of this Agreement. This Agreement shall inure to the benefit of, and be
enforceable by, Employer, Parent, and each of the subsidiaries and affiliates
included within the definition of the word “Employer” as used in
Sections 9, 10, 11 and 12.

(b) The rights and obligations of Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of Employer.
This Agreement is a personal employment contract and the rights, obligations and
interests of Employee hereunder may not be sold, assigned, transferred, pledged
or hypothecated.

16. Indemnification. Employee shall be entitled throughout the term of this
Agreement and thereafter to indemnification by Parent and Employer in respect of
any actions or omissions as an employee, officer or director of Parent, Employer
(or any successor thereof) to the fullest extent permitted by law. The parties
acknowledge that Employee is also entitled to the benefits of a separate
Indemnification Agreement between Employee and Parent and that this
Section shall be read as complimentary with and not in conflict with or
substitution for such Indemnification Agreement. Parent and Employer also agree
to obtain directors and officers (D&O) insurance in a reasonable amount
determined by the Board and to maintain such insurance during the term of this
Agreement (as such Agreement may be extended from time to time) and for a period
of twelve (12) months following the termination of this Agreement, as so
extended.

17. Entire Agreement/Application to Other Agreements. Excepting the Change in
Control Agreement entered into between the Employer and the Employee on
August 5, 2008, as later amended effective December 31, 2009 (the “Change in
Control Agreement”), this Agreement (including Appendix A and Appendix B)
contains the entire agreement and supersedes all prior agreements and
understandings, oral or written, with respect to the subject matter hereof. This
Agreement may be changed only by an agreement in writing signed by the party
against whom any waiver, change, amendment, modification or discharge is sought.
Addressing the relationship between this Agreement and the Change in Control
Agreement: (i) the Change in Control Agreement shall remain in full force and
effect in accordance with its terms and shall not be deemed amended nor
terminated due to this

 

16



--------------------------------------------------------------------------------

Agreement; and (ii) any and all substantive conflicts between the Change in
Control Agreement and this Agreement shall be resolved in favor of the Change in
Control Agreement.

18. Construction and Interpretation.

(a) The Board shall have the sole and absolute discretion to construe and
interpret the terms of this Agreement, unless another individual or entity is
charged with such responsibility.

(b) This Agreement shall be construed pursuant to and governed by the laws of
the State of Louisiana (but any provision of Louisiana law shall not apply if
the application of such provision would result in the application of the law of
a state or jurisdiction other than Louisiana).

(c) The headings of the various sections in this Agreement are inserted for
convenience of the parties and shall not affect the meaning, construction or
interpretation of this Agreement.

(d) Consistent with Section 11(h) the following sentences of this Section 18(d)
shall apply. Any provision of this Agreement that is determined by a court of
competent jurisdiction to be prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or affecting the validity, enforceability or
legality of such provision in any other jurisdiction. In any such case, such
determination shall not affect any other provision of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect. If
any provision or term of this Agreement is susceptible to two or more
constructions or interpretations, one or more of which would render the
provision or term void or unenforceable, the parties agree that a construction
or interpretation that renders the term or provision valid shall be favored.

(e) This Agreement shall be construed to the extent necessary to comply with the
provisions of Section 409A of the Code and any Treasury Regulations and other
guidance issued thereunder.

19. Notice. All notices that are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and five days after it is sent, if
mailed, first class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:

To Employer:

HORNBECK OFFSHORE OPERATORS, LLC

Attention: Todd M. Hornbeck, President and Chief Executive Officer

103 Northpark Blvd., Suite 300

Covington, LA 70433

Fax: (985) 727-2006

 

17



--------------------------------------------------------------------------------

To Employee:

JOHN S. COOK

116 Cornerstone Drive

Mandeville, LA 70448

Fax: (985) 727-2006

20. Venue; Process. The parties agree that all obligations payable and
performable under this Agreement are payable and performable at the offices of
Employer in Covington, St. Tammany Parish, Louisiana. The parties to this
Agreement agree that jurisdiction and venue in any action brought pursuant to
this Agreement to enforce its terms or otherwise with respect to the
relationships between the parties shall properly lie in the 22nd Judicial
District Court for the Parish of St. Tammany or in the United States District
Court for the Eastern District of Louisiana, New Orleans Division, New Orleans
Office.

21. Six-Month Delay. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Employee’s termination of employment with Employer,
he is a “specified employee” as defined in Section 409A of the Code, and one or
more of the payments or benefits received or to be received by Employee pursuant
to this Agreement would constitute deferred compensation subject to Section 409A
of the Code, no such payment or benefit will be provided under this Agreement
until the earlier of (a) the date that is six (6) months following Employee’s
termination of employment with Employer, or (b) the Employee’s death. The
provisions of this Section 21 shall only apply to the extent required to avoid
Employee’s incurrence of any penalty tax or interest under Section 409A of the
Code or any Treasury Regulations and other guidance issued thereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

        EMPLOYER:    

HORNBECK OFFSHORE

OPERATORS, LLC

    By:  

/s/ Todd M. Hornbeck

     

Todd M. Hornbeck, President and

Chief Executive Officer

    EMPLOYEE:    

/s/ John S. Cook

    JOHN S. COOK ACKNOWLEDGED AND AGREED TO FORPURPOSES OF GUARANTEEING
THEFINANCIAL OBLIGATIONS OF EMPLOYERTO EMPLOYEE:     HORNBECK OFFSHORE SERVICES,
INC.     By:  

/s/ Todd M. Hornbeck

     

Todd M. Hornbeck, President and

Chief Executive Officer

   

 

19



--------------------------------------------------------------------------------

APPENDIX A

Employer shall annually provide Employee with an aggregate bonus potential
comprised of the following four components (collectively, the “Aggregate Bonus
Potential”) and weighted as a percentage of Employee’s Basic Salary as indicated
below. The Aggregate Bonus Potential for each of Components 1-3 shall be based
upon the percentage of the Targets achieved for each such objective Component
times the applicable Weighted Percentage of Basic Salary as set forth below:

 

  •  

achievement of seventy-five percent (75%) of a Component Target for Components 1
and 2 or one hundred and twenty-five percent (125%) for Component 3 earns a
bonus of fifty percent (50%) of the applicable Weighted Percentage of Basic
Salary;

 

  •  

achievement of one hundred percent (100%) of a Component Target earns a bonus of
one hundred percent (100%) of the applicable Weighted Percentage of Basic
Salary; and

 

  •  

achievement of one hundred twenty-five percent (125%) of a Component Target for
Components 1 and 2 or seventy-five percent (75%) of a Component Target for
Component 3 earns a bonus of two hundred percent (200%) of the applicable
Weighted Percentage of Basic Salary.

With respect to each of Components 1-3, the Bonus for Target achievement
percentages (i) greater than seventy-five percent (75%) and less than one
hundred percent (100%) and (ii) greater than one hundred percent (100%), but
less than one hundred twenty-five percent (125%), shall be determined by the
Compensation Committee using a curve which is a straight line connecting
seventy-five percent (75%) and one hundred percent (100%) and another line
connecting one hundred percent (100%) and one hundred twenty-five percent
(125%), with the line for Component 3 being inverse in slope to the lines for
Components 1 and 2. Notwithstanding the above, the Compensation Committee, in
its sole discretion, may award a bonus to Employee (i) under each of
Components 1 and 2 for a Target achievement percentage that is less than
seventy-five percent (75%) and (ii) under Component 3 for a Target achievement
percentage above one hundred twenty-five percentage (125%) and the Compensation
Committee, in its sole discretion, may award an additional bonus to Employee
(x) under each of Components 1 and 2 for a Target achievement percentage in
excess of one hundred twenty-five percent (125%) and (y) under Component 3 for a
Target achievement percentage that is less than seventy-five percent (75%). The
applicable EBITDA Target and any other financial terms that vary from year to
year will be set forth each year as an Appendix B.

1. Component 1—Weighted Percentage 37.5%—EBITDA. Component 1 shall represent
37.50% of the Aggregate Bonus Potential. Component 1 shall be comprised of the
actual Hornbeck Offshore Services, Inc. (“Parent”) earnings before interest,
taxes, depreciation, amortization and loss on early extinguishment of debt
calculated on a consolidated basis with Parent’s subsidiaries (“EBITDA”), such
actual Parent EBITDA performance, to be derived from audited financial
statements of Parent and its consolidated subsidiaries prepared in accordance
with generally accepted accounting principles (“GAAP”), taking into account
accruals for such bonuses for Employee and other employees of Employer; compared
to the annual Parent EBITDA target set in advance by the Board (referred to
herein as the “Target”) for each fiscal year under the term of this Agreement as

 

A-1



--------------------------------------------------------------------------------

contemplated below. For purposes hereof, neither Target EBITDA nor actual EBITDA
of Parent and its subsidiaries on consolidated basis shall include any special
charges for any expenses that will be required to be recorded for stock-based
compensation, whether issued as stock options, restricted stock units or phantom
units. With respect to Component 1, Employer and Employee agree that the Target
is to be aggressively set by the Compensation Committee such that this bonus
incentive for Employee is aligned with Parent stockholder goals for each fiscal
year. If in any year (or portion thereof) Parent should issue additional equity
in conjunction with any acquisition, newbuild program or for any other purpose,
the EBITDA Target originally set for such year (or portion thereof) will be
adjusted to take into account the income statement effect of the use of
proceeds.

2. Component 2—Weighted Percentage 18.75%—Operating Margin. Component 2 shall
represent 18.75% of the Aggregate Bonus Potential. Component 2 shall be
comprised of the ratio of the Company’s annual Operating Margin for its Upstream
segment for the applicable calendar year compared to the Component 2 target,
which shall be the average annual operating margin of its publicly traded OSV
industry peers worldwide (currently there are 11 such peers) based upon the
latest available data as of the applicable time of determination of the Bonus;
provided, however, that such operating margins for the Company and its peers
shall be calculated on a comparable basis using the same criteria and
definitional formula.

3. Component 3—Weighted Percentage 18.75%—Safety. Component 3 shall represent
18.75% of the Aggregate Bonus Potential. Component 3 shall be comprised of the
ratio of the Company’s annual Total Recordable Incident Rate (“TRIR”) for its
Upstream segment for the applicable calendar year compared to the Component 3
target, which shall be the average annual TRIR industry benchmarks for the
International Association of Drilling Contractors (“IADC”) (for U.S. Waters) and
the Offshore Marine Service Association (“OMSA”) based upon the latest available
data as of the applicable time of determination of the Bonus; provided, however,
that such TRIRs for the Company, IADC and OMSA shall be calculated on a
comparable basis using the same criteria and definitional formula.

4. Component 4—Weighted Percentage 25%—Discretionary. Component 4 shall
represent 25.00% of the Aggregate Bonus Potential. Component 4 shall be
determined at the sole discretion of the Compensation Committee of the Parent’s
Board of Directors based on the performance of the Company and Employee.

 

A-2